Citation Nr: 1706091	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-24 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 28, 2001, to November 15, 2004, with additional service in the Army National Guard from November 16, 2004 to November 15, 2005.  He served in Iraq from May 2003 to July 2004.

On a September 30, 2010, rating decision, the St. Petersburg, Florida, Regional Office (RO) also noted a prior period of service from January 27, 1999, to July 9, 1999, which may have been a period of active duty for training.  On the December 2004 DD Form 214 for the period of active duty from September 2001 to November 2004. prior active service of 5 months, 13 days, and prior inactive service of 2 years, 6 months, 6 days is noted.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the September 2010 rating decision by the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida.

In April 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that the Veteran claims that he developed a psychiatric disorder in service due to his combat experiences in Southwest Asia Theatre of Operations.  He contends he was exposed to mortar attacks while stationed in Iraq.  

On VA examination in February 2010, the Veteran reported onset of depression after leaving the National Guard in 2005.  When the Veteran described his combat stressor, he denied intense fear, feelings of helplessness, or feelings of horror.  The Veteran also reported a history of childhood sexual abuse at the age of seven and again while in foster care.  In relation to these incidents, the Veteran endorsed feelings of helplessness but denied intense fear or horror.  On examination, the Veteran denied any symptoms of PTSD other than difficulty sleeping.  Psychometric scores were below the cut off normally used in epidemiological studies of PTSD in combat Veterans.  The examiner determined that the Veteran met the DSM IV stressor criterion due to childhood sexual abuse, but did not meet the DSM IV criteria for a diagnosis of PTSD.  The Veteran was diagnosed with adjustment disorder with depressed mood and cannabis abuse, as well as a personality disorder, not otherwise specified (NOS).  The examiner opined that the Veteran's psychiatric disability was not caused by or a result of military service, rather the underlying personality characteristics were likely related to a history of childhood sexual abuse.  

In contrast, in support of his claim, the Veteran submitted a private psychological evaluation report dated in May 2016 wherein the psychologist attributed the Veteran's psychiatric illnesses, diagnosed as PTSD and major depression, to his military service from 1999 to 2004, specifically to his service in Iraq.  The psychologist, who reportedly did not have access to the February 2010 VA examination report, noted that there was one brief notation stating that the Veteran had previously endorsed a history of childhood sexual abuse.  However, as the Veteran denied such history on evaluation, this mention was granted no weight and was considered speculative for purposes of the evaluation.  

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the Veteran's appeal was certified to the Board on August 25, 2014 and thus the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable.

In light of the conflicting evidence of record pertaining the nature and etiology of the Veteran's psychiatric disorder, and as there is no VA examination addressing whether the Veteran meets the criteria for a PTSD diagnosis per the DSM-V criteria, a new VA examination is necessary to determine whether the Veteran meets the criteria for a diagnosis of PTSD per the DSM-V criteria.  The examiner also should opine whether the Veteran has any other psychiatric disorders other than PTSD that are related to service, to include his service in Iraq, where he was exposed to mortar attacks.  

Next, the Veteran seeks service connection for a left shoulder condition, a low back condition and chronic headaches.  In statements and at hearing the Veteran testified that he injured his head, left shoulder condition and low back in a motor vehicle accident during a training exercise while stationed in Hungary sometime in 2002, possibly June 2002.  He reported that he was a passenger in an armored personnel carrier when it was rear-ended by another convoy.  The Veteran, who at the time was standing holding his weapon, stated that on impact he fell over on his shoulder, hitting his head and landing on his back.  He was taken to the base where accident reports were filed.  Then he was transported by ambulance to a tent were x-rays were taken and he was treated with pain medication.  

While the Veteran was reportedly treated in service for his injuries, his service treatment records are unavailable.  See December 2009 and July 2010 formal finding of unavailability memorandums.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

After service, an April 2005 private treatment record showed headaches that had onset in April 1996 after an accident.  The Veteran reported that his headaches had progressively worsened since that time.  The clinician noted post-traumatic headache syndrome.  An emergency room treatment report noted a history of head trauma incurred in a car wreck in 1995.  Consistent with the history reported in these records, a May 2016 private psychological evaluation report also recorded a near-death experience in a car crash prior to military enlistment, where the Veteran hit a tree head-on in a high speed crash.  

Post-service treatment records also reflect that an August 2007 treatment note recorded complaints of left shoulder pain that had onset two days earlier.  The Veteran reported having injured his shoulder in service.  An assessment of left shoulder bursitis was noted.  Treatment records also reflect complaints of low back pain with an assessment of lumbago.  Lumbar spine imaging studies in February 2008 were normal.  

In furtherance of the heightened obligation to assist, the Board finds that additional development is needed.  The AOJ should first complete development for the Veteran's in-service motor vehicle accident while stationed in Hungary in 2002, and VA examinations should be obtained to determine whether the claimed left shoulder condition, low back condition and chronic headache disorder are related to service.  

Additionally, at the April 2016 Board hearing the Veteran reported that he applied for disability benefits from the Social Security Administration (SSA) and was denied.  Because SSA disability records have not been obtained, additional development is necessary.  Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).

On remand, relevant ongoing medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA the disability decision and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for his psychiatric disorder, left shoulder condition, back condition and headaches, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

4.  Request that the Veteran provide more details about the motor vehicle accident he averred he was in during his active service while stationed in Hungary in 2002, to include approximate date and location of the event, the base where he was stationed and his unit of assignment at that time.  He should also be asked to provide information regarding the medical facility or facilities where he received treatment following the 2002 motor vehicle accident. 

5.  Request from the appropriate repository (such as the Joint Service Records and Research Center), copies of pertinent morning/sick/SGO reports for the Veteran's unit of assignment during his active service in the Army while stationed in Hungary in 2002.  Obtain any accident/incident reports from the military police and Judge Advocate General's office pertaining to a motor vehicle accident involving the Veteran in Hungary in 2002.  If no such records can be found, or if they have been destroyed, ask for specific confirmation of that fact.

6.  After the above is completed, schedule the Veteran for VA headache disorders examination to address his claim for service connection for headaches.  The claims file must be provided to the examiner for review in conjunction with the examinations.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following:

a) Whether there is clear and unmistakable evidence that the Veteran's headache disorder preexisted service.  In formulating the opinion, the examiner should comment on 2005 private treatment records which noted post-traumatic headache syndrome along with a history of motor vehicle accidents prior to service in April 1996 and in 1995, as well as the May 2016 private psychological evaluation report which noted that prior to service the Veteran was in a car crash where he hit a tree head-on in a high speed crash. 

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting headache disorder was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).  

c) If there is no clear and unmistakable evidence that the Veteran's headache disorder preexisted service and was not aggravated by service, whether it is at least as likely as not (a probability of 50 percent or greater) that any current headache disorder had onset during any period of the Veteran's military service, or is otherwise related to any aspect of the Veteran's service, to include any injuries incurred therein. 

The rationale for all opinions rendered must be provided. 

d) In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner is instructed that the Veteran's service treatment records were determined to be unavailable, and is reminded that, because of the unavailability, VA has a heightened duty to assist the Veteran. 

7.  Schedule the Veteran for VA examination to address his claim for service connection for a left shoulder condition and a low back condition.  The claims file must be provided to the examiner for review in conjunction with the examinations.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's left shoulder condition and/or a low back condition had onset during any period of the Veteran's military service, or is otherwise related to any aspect of the Veteran's service, to include any injuries incurred therein.  The rationale for all opinions rendered must be provided.

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner is instructed that the Veteran's service treatment records were determined to be unavailable, and is reminded that, because of the unavailability, VA has a heightened duty to assist the Veteran.

8.  Schedule the Veteran for a VA psychiatric disability  examination to address his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file must be provided to the examiner for review in conjunction with the examination.  After review of the file and examination of the Veteran, the examiner should offer an opinion as to the following:

a) The examiner should identify all psychiatric disorders found to be present, to include PTSD. 

The examiner should specifically determine if the Veteran meets the diagnostic criteria for PTSD.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors (to include fear of hostile military or terrorist activity) that support that diagnosis.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing (under either DSM-IV or DSM-V criteria).  
b) Determine whether there is clear and unmistakable evidence that any psychiatric disorder found to be present preexisted service.  In formulating the opinion, the examiner should comment on the VA examination report of February 2010.   

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  

b) If so, whether there is clear and unmistakable evidence that the Veteran's preexisting psychiatric disorder was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).  

c) If there is no clear and unmistakable evidence that the Veteran's psychiatric disorder preexisted service and was not aggravated by service, determine whether it is at least as likely as not (a probability of 50 percent or greater) that any current psychiatric disorder had onset during any period of the Veteran's military service, or is otherwise related to any aspect of the Veteran's service, to include combat service in Iraq. 

The rationale for all opinions rendered must be provided. 

d) In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  The examiner is instructed that the Veteran's service treatment records were determined to be unavailable, and is reminded that, because of the unavailability, VA has a heightened duty to assist the Veteran. 

9.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  Undertake any additional development deemed necessary by the record.  If any development is incomplete, appropriate corrective action is to be implemented.

10.  Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




